PER CURIAM.
We affirm the trial court’s revocation of probation but remand with direction to strike from the order of revocation, signed by a county judge, the three violations (I, II and V) which the circuit judge hearing this matter did not find to have occurred.
The circuit judge’s sentence of appellant was based upon the two remaining violations (III and IV). The erroneous form order was signed — after the legally correct sentencing — by a substitute judge who was fulfilling only a ministerial role.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.